DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2014/0117939) in view of Ravid et al (US 2017/0353045; hereinafter “Ravid”).
Regarding claim 1: Lim teaches a battery diagnosis and data change device (Abstract; ¶13; battery management system for exchanging information, including diagnosis information; Figure 4), comprising: a connection unit (element 300 in Fig. 4) connected to a connector of a battery module (connection between elements 310 in Fig. 4); a communication unit connected to the connection unit and configured to transmit/receive data to/from a battery management system (BMS) configured to measure a temperature, a current, and a voltage of the battery module, and calculate battery operation data based on the measured temperature, current and voltage of the battery module (element 440 in 300 in Fig. 4; ¶13, 45-46); a control unit configured to control data transmission/reception with the BMS (element 450 in Fig. 4; ¶46); a diagnosis unit configured to determine a state of the battery module based on the battery operation data and first preset data received from the BMS (element 300 in Fig. 4; ¶45-46); a memory unit configured to store the determined state of the battery module (element 450; ¶54); and a change data input unit configured to transmit a preset data update to the BMS for changing the preset data in the BMS (using the diagnosis information for use in element 410 in Fig. 4 to balance the charge state, which is generating cell balancing information, which is changing data in the BMS).
Lim teaches the device and elements of claim 1 and while it appears to be inherent, it does not explicitly teach:

Ravid teaches:
a change data input unit configured to transmit a preset data update containing second preset data to the BMS for changing the first preset data in the BMS to the second preset data. (Abstract, ¶49; reconfiguration from a first to a second set of test configuration parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ravid with the invention of Lim in order to provide accuracy in diagnosing the battery.
Lim teaches:
Regarding claim 2: wherein the connection unit receives power from the battery module upon being connected to the connector of the battery module (elements 400a and 300 in Fig. 4).
Regarding claim 3: wherein the preset data comprises: a preset control range for operation parameters of the battery module, wherein the state of the battery module is determined based on the preset control range; and a preset use of the battery module, and wherein the change data input unit comprises: a determination data input unit configured to change the preset control range; and a use change data input unit configured to change the preset use of the battery module so as to change one or more of the operation parameters of the battery module (¶13, 45, 71; element 300 compares 
Regarding claim 4: wherein the preset control range for operation parameters of the battery module includes a preset temperature control range, a preset current control range, and a present voltage control range, wherein the diagnosis unit is configured to determine that the battery module is in a stable state if the temperature, current and voltage of the battery module are within the preset temperature control range, the preset current control range, and the present voltage control range, respectively (¶13, 45; in normal state).

Regarding claim 5: Lim teaches a method for diagnosing a state of a battery module and changing data in a battery management module (BMS), wherein the BMS is configured to configured to measure a temperature, a current, and a voltage of the battery module, and to calculate battery operation data based on the measured temperature, current and voltage of the battery module (element 440 in 300 in Fig. 4; ¶13, 45-46), the method being performed by a battery diagnosis and data change device coupled to the battery module and to the BMS (Abstract; ¶13; battery management system for exchanging information, including diagnosis information; Figure 4), the method comprising: a battery operation data receiving operation for reading the battery operation data of the battery module from the BMS (element 440 in 300 in Fig. 4; ¶13, 45-46); a diagnosis operation for determining a state of the battery module based on the battery operation data and first preset data received from the BMS 
Lim teaches the method and elements of claim 5 and while it appears to be inherent, it does not explicitly teach:
a change data transmitting operation for transmitting a preset data update containing second preset data to the BMS for changing the first preset data in the BMS to the second preset data.
Ravid teaches:
a change data transmitting operation for transmitting a preset data update containing second preset data to the BMS for changing the first preset data in the BMS to the second preset data. (Abstract, ¶49; reconfiguration from a first to a second set of test configuration parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ravid with the invention of Lim in order to provide accuracy in diagnosing the battery.

Lim teaches:
Regarding claim 6: further comprising a power receiving operation for receiving power from the battery module through the connector (elements 400a and 300 in Fig. 4).
Regarding claim 7: wherein the preset data comprises: a preset control range for operation parameters of the battery module, wherein the state of the battery module is determined based on the preset control range; and a preset use of the battery 
Regarding claim 8: wherein the preset control range for operation parameters of the battery module includes a preset temperature control range, a preset current control range, and a present voltage control range, wherein the diagnosis operation comprises determining that the battery module is in a stable state if the temperature, current and voltage of the battery module are within the preset temperature control range, the preset current control range, and the present voltage control range, respectively (¶13, 45; in normal state).


Response to Arguments
Applicant's amendments and arguments filed July 19, 2021 have been fully considered but they are not persuasive. The Examiner has updated and clarified the citations for the Ravid reference in the rejection above regarding the amendment regarding the change data input/transmitting operation for claims 1 and 5. This should clarify how the Ravid reference teaches the amended claim language presented. The Applicant argues that the BMS being relied upon in the Lim reference does not 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JEREMY A DELOZIER/Examiner, Art Unit 2857     

/REGIS J BETSCH/Primary Examiner, Art Unit 2857